 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YAKINI DEANDRE BYRD,                             Case No. 1:19-cv-01343-JDP
12                         Plaintiff,                  ORDER DIRECTING SERVICE OF
                                                       SUBPOENA BY THE UNITED STATES
13           v.                                        MARSHALS SERVICE WITHOUT
                                                       PREPAYMENT OF COSTS
14    UNKNOWN,
                                                       ORDER DIRECTING CLERK TO ATTACH
15                         Defendant.                  COPY OF SUBPOENA TO THIS ORDER
16

17          The court previously allowed Plaintiff to issue a subpoena to the California Department of

18   Corrections and Rehabilitation (“CDCR”) in order to identify the tower officer who allegedly shot

19   him in the head with a block gun. ECF No. 15. Plaintiff has now completed and returned the

20   subpoena and USM-285 form. Therefore, we will direct the United States Marshals Service to

21   serve the subpoena.

22          As plaintiff did not specify a response date, we will allow the CDCR three weeks from the

23   date of service of the subpoena to respond.

24          Accordingly, it is hereby ordered that:

25          1.       The CDCR has three weeks from the date of service of the subpoena to respond to

26   the subpoena.

27          2.       The Clerk of Court shall forward the following documents to the United States

28   Marshals Service:
 1                    a.        One completed and issued subpoena, with the response date listed above;

 2                    b.        One completed USM-285 form; and

 3                    c.        Two copies of this order, one to accompany the subpoena and one for the

 4            United States Marshals Service.

 5            3.      The Clerk of Court is directed to attach a copy of the completed subpoena to this

 6   order.

 7            4.      Within twenty days from the date of this order, the United States Marshals Service

 8   shall effect personal service of the subpoena, along with a copy of this order, upon the entity

 9   named in the subpoena pursuant to Rule 45 of the Federal Rules of Civil Procedure and 28 U.S.C.

10   § 566(c).

11            5.      The United States Marshals Service is directed to retain a copy of the subpoena in

12   its file for future use.

13            6.      Within ten days after personal service is effected, the United States Marshals

14   Service shall file the return of service.

15
     IT IS SO ORDERED.
16

17
     Dated:        March 24, 2020
18                                                        UNITED STATES MAGISTRATE JUDGE
19

20   No. 204.
21

22

23

24

25

26
27

28
                                                          2
